DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claim 8, line 1 -  “head or scalp locations” should read as “the head or scalp locations”
Claim 9, line 1 -  “brain wave patterns” should read as  “the brain wave patterns”
Claim 81, line 4 – “markers” should read as “the markers”
Claim 344, line 18 – “a marker” should read as “markers” (note this modification overcomes the indefinite recitation of “selecting a neuromarker from the markers or combination of markers of step (g)” in claim 344, line 20)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 81 and 127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 16 recites the limitation "the defined time interval" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites more than one “defined time intervals” in line 7. For examination purposes examiner has interpreted "defined time intervals" to be any one of the defined time intervals. Therefore any one of the segmented defined time intervals must be greater than 2 seconds and less than 30 seconds. 

Claim 81 recites the limitation "markers" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 81 is construed to claim 344.

Claim 127 recites the limitation "the neuromarker" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 127 is construed to claim 344.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 16, 18, 57, 66, 81, 127, 344-346 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claims recite:
 “segmenting the brain wave patterns by sleep stage”
“segmenting the brain wave patterns for one sleep stage so segmented from step (b) into defined time intervals, so as to permit auto and cross spectral analysis and/or coherence analysis”
“calculating coherence value(s) and/or phase delay value(s) from two brain wave segments of step (c) for a single frequency or a frequency band at a sleep stage”
“repeating step (d) to obtain more coherence values and/or phase delay values for the same sleep stage, at (i) other single frequency or frequency band obtained from the same two locations, and/or (ii) the same or other single frequency or frequency band obtained from two different locations or two locations in which one location is shared in common in step (d)”
“combining coherence value(s) or phase delay value(s) so as to be a marker or a combination of markers”
“selecting a neuromarker from the markers or combination of markers of step (g), wherein the neuromarker is defined as: (i) a single coherence value ratio or phase delay value ratio; (ii) combination of two or more markers of step (g) for a sleep stage; and/or (iii) combination of two or more markers of step (g) from two or more sleep stages”
“determining if the value of the neuromarker for diagnosing PTSD is above or below a designated threshold, so as to determine presence of PTSD in the subject; thereby, detecting post-traumatic stress disorder in the subject”

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  

The claimed steps of obtaining, segmenting, calculating, combining, repeating, selecting and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

This judicial exception (abstract idea) in claims 1, 3-12, 16, 18, 57, 66, 81, 127, 344-346 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, segmenting, calculating, repeating, combining, selecting and determining merely invoke a computer as a tool.
The data-gathering step (obtaining) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, segmenting, calculating, repeating, selecting and determining.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for obtaining, segmenting, calculating, repeating, selecting and determining. The claims do not apply the obtained coherence value(s) and/or phase delay value(s) to a particular machine. Rather, the data is merely output in an post-solution step.

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (pg 66, line 20-pg 67, line 26) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. for obtaining, segmenting, calculating, repeating, combining, selecting and determining) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 10-12, 18, 57, 66, 127, 344-346 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al. (Neuroscience (2008)) (hereinafter “Hedge”), in view of US Patent No. US 5,230,346 A to Leuchter et al. (hereinafter “Leuchter”).
Regarding claim 1, Hedge teaches a method for detecting post-traumatic stress disorder (PTSD) in a subject (Abstract; pg 29, col 1, para 2) comprising the steps of: 
a) obtaining two or more brain wave patterns from at least two locations selected on a head of a subject (Abstract; pg 21, col 2, para 2-3; note EEG is recorded from electrodes implants in locations of the hippocampus and amygdala); 
b) segmenting the brain wave patterns by sleep stage (pg 21, col 2, para 4); 
c) segmenting the brain wave patterns for one sleep stage so segmented from step (b) into defined time intervals (pg 21, col 2, para 5-pg 22, col 1, para 1), so as to permit auto and cross spectral analysis and/or coherence analysis (pg 22, col 1, para 2); 
d) calculating coherence value(s) and/or phase delay value(s) from two brain wave segments of step (c) for a single frequency or a frequency band (pg 23, col 2, para 1; Fig. 6).
Although Hedge teaches the significance of understanding changes in sleep from PTSD (p. 21, col 1, para 3), Hedge fails to teach e) determining if the coherence value(s), phase delay value(s) and/or a combination thereof is above or below a designated threshold, so as to determine presence of PTSD in the subject; thereby, detecting post-traumatic stress disorder in the subject.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leuchter into the method of Hedge, to detect PTSD based on a threshold of coherence value, for example, in order to standardize the diagnosis protocol of the disorder.

Regarding claim 3, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, and Hedge teaches the brain wave patterns are obtained from analysis of the subject's brain function during sleep, awake-to- sleep and/or awake to sleep initiation (pg 21, col 2, para 4; brain EEG signals were obtained from sleep-wakefulness cycles).

Regarding claim 4, Hedge, in view of Leuchter, teaches the invention of claim 3 as discussed above, and Hedge teaches the brain function is assessed with the use of polysomnography which comprises electroencephalography (EEG) (pg 21, col 2, para 2).

Regarding claim 5, Hedge, in view of Leuchter, teaches the invention of claim 4 as discussed above, and Hedge teaches electroencephalography comprises placement of at least two EEG electrodes on at least two head or scalp locations (Abstract).

Regarding claim 10, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, Hedge the brain wave patterns are recorded simultaneously (pg 22, col 1, para 2; note Hedge teaches performing coherence analysis on the obtained brain wave patterns, see pg 22, col 1, para 2 of is computed as the magnitude of normalized cross-power spectrum [30] of a pair of simultaneously recorded EEGs from two separate scalp locations.”, see pg 61, line 19-27 of instant Specification, which indicates a coherence analysis requires the brain wave patterns to be recorded simultaneously).

Regarding claim 11, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, and Hedge teaches the brain wave patterns in step (b) are segmented into sleep stage selected from the group consisting of awake period with lights off and before falling asleep (W), stage I sleep, stage II sleep (S2), delta-wave or stable III sleep and rapid-eye-movement (REM) sleep (pg 21, col 2, para 4-pg 22, col 1, para 1; note brain waves are classified into sleep/sleep–wake cycle, deep SWS and REM sleep stages, and REM sleep is selected for further analysis).

Regarding claim 12, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, and Hedge teaches the sleep stage in step (c) is selected from the group consisting of awake period with lights off and before falling asleep (W), stage I sleep, stage II sleep (S2), delta-wave or stable III sleep and rapid-eye-movement (REM) sleep (pg 21, col 2, para 4-pg 22, col 1, para 1; note brain waves are classified into sleep/sleep–wake cycle, deep SWS and REM sleep stages, and REM sleep is selected for further analysis).

Regarding claim 18, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, and Hedge teaches the single frequency is selected from any frequency between 0 Hz and 52 Hz (Fig. 4; note coherence values are obtained at single frequencies over the range of 0-20 Hz).



Regarding claim 66, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, and Leuchter teaches the subject with coherence value(s), phase delay value(s) and/or a combination thereof above a designated threshold is considered to have PTSD for coherence values, phase delay values and/or a combination thereof of control subjects below PTSD subjects (col 2, line 15-31; col 5, line 12-28; note a QCNS score representing coherence below 3 indicates abnormal brain function), and further teaches the control coherence values are obtained from a groups of normal subjects (col 5, line 12-16), but fails to teach specifically the threshold is derived based on the mean, median and/or mode of coherence values coherence values of control subjects. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have determined a threshold based on the mean, median or mode of the experimental results of a group of control subjects, for example, because averaging group data improves representiveness, thus the clinical usefulness of the threshold derived from the control value, as suggested by Leuchter (col 5, line 12-16).

Regarding claim 127, Hedge, in view of Leuchter, teaches the invention of claim 344 as discussed below, and Leuchter teaches the designated threshold is a value or absolute value (col 5, line 24-28) and wherein the value of the neuromarker is a value or absolute value.


a. obtaining two or more brain wave patterns from at least two locations selected on a head of a subject (Abstract; pg 21, col 2, para 2-3; note EEG is recorded from electrodes implants in locations of the hippocampus and amygdala); 
b. segmenting-the brain wave patterns by sleep stage (pg 21, col 2, para 4);
c. segmenting the brain wave patterns for one sleep stage so segmented from step (b) into defined time intervals (pg 21, col 2, para 5-pg 22, col 1, para 1), so as to permit auto and cross spectral analysis and/or coherence analysis (pg 22, col 2, para 2);
d. calculating coherence value(s) and/or phase delay value(s) from two brain wave segments of step (c) for a single frequency or a frequency band at a sleep stage (pg 23, col 2, para 1; Fig. 6); and 
e. repeating step (d) to obtain more coherence values and/or phase delay values for the same sleep stage, at (i) other single frequency or frequency band obtained from the same two locations, and/or (ii) the same or other single frequency or frequency band obtained from two different locations or two locations in which one location is shared in common in step (d) (pg 22, col 1, para 2; Fig. 4; note coherence values are obtained from LA and CA3 locations at multiple frequencies at REM sleep); f. optionally, performing steps (d) and (e) for a different sleep stage or multiple sleep stages (note since the claim recites step (f) is optional, the absence of a teaching in the prior art does not prove nonobviousness).
Although Hedge teaches the significance of understanding changes in sleep from PTSD (p. 21, col 1, para 3), Hedge fails to teach the method further comprises the steps of g. combining coherence value(s) or phase delay value(s) so as to be a marker or a combination of markers;   
h. selecting a neuromarker from the markers or combination of markers of step (g), wherein the neuromarker is defined as: (i) a single coherence value ratio or phase delay value ratio; (ii) combination 
Leuchter teaches a method of diagnosing brain disorder (Abstract; col 1, line 57-64), based on the averaged coherence data from multiple electrodes from the head of subject (Claim 40), and by comparing the score representing coherence value (col 2, line 15-31) to a threshold (col 5, line 12-28). It would have been obvious to one of ordinary skill in the art to have combined the coherence values such as by averaging as taught by Leuchter and utilized the combined coherence as a diagnostic marker, to improve the clinical usefulness of the coherence as a neuromarker (col 5, line 12-16). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Leuchter into the method of Hedge, to detect PTSD based on a threshold of coherence value, for example, in order to standardize the diagnosis protocol of the disorder.

Regarding claim 345, Hedge, in view of Leuchter, teaches the invention of claim 344 as discussed above, and Hedge teaches the brain wave patterns in step (b) are segmented into sleep stage selected from the group consisting of awake period with lights off and before falling asleep (W), stage I sleep, stage II sleep (S2), delta-wave or stable III sleep and rapid-eye-movement (REM) sleep (pg 21, col 2, para 4-pg 22, col 1, para 1; note brain waves are classified into sleep/sleep–wake cycle, deep SWS and REM sleep stages, and REM sleep is selected for further analysis).


a) obtain two or more brain wave patterns from at least two locations selected on a head of a subject (Abstract; pg 21, col 2, para 2-3; note EEG is recorded from electrodes implants in locations of the hippocampus and amygdala); 
b) segment the brain wave patterns by sleep stage (pg 21, col 2, para 4); 
c) segment the brain wave patterns for one sleep stage so segmented from step (b) into defined time intervals (pg 21, col 2, para 5-pg 22, col 1, para 1), so as to permit auto and cross spectral analysis and/or coherence analysis (pg 22, col 2, para 2);   
d) calculate coherence value(s) and/or phase delay value(s) from two brain wave segments of step (c) for a single frequency or a frequency band (pg 23, col 2, para 1; Fig. 6).
 Although Hedge teaches the significance of understanding changes in sleep from PTSD (p. 21, col 1, para 3), Hedge fails to teach the system comprises a storage device, a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device and that cause the system to perform PTSD detection, and the system is further caused to: e) determine if the coherence value(s), phase delay value(s) and/or a combination thereof is above or below a designated threshold, so as to determine presence of PTSD in the subject; thereby, detecting PTSD in the subject.  
Leuchter teaches a system of diagnosing brain disorder (Abstract; col 1, line 57-64), by comparing a score representing EEG coherence values to a threshold score (col 2, line 15-31; col 5, line 24-28), wherein the system comprises a processor communicatively connected to a storage device to calculate coherence (col 4, line 64-col 5, line 11; note a processor in general operates by executing instructions stored in a storage device).
.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Leuchter as applied to claim 1 above, and further in view of Imperatori et al. (Biological Psychology (2014)) (hereinafter “Imperatori”). 
Regarding claim 6, Hedge, in view of Leuchter, teaches the invention of claim 5 as discussed above, but fails to teach the head or scalp locations are selected from head or scalp electrode placement locations according to International 10-20 system.
Imperatori teaches a method for detecting brain waves in subjects having post-traumatic stress disorder (PTSD) (Abstract) comprising obtaining two or more brain wave patterns from at least two locations selected on a head of a subject (pg 11, col 2, para 3), wherein the at least two head or scalp locations are selected according to International 10-20 system (pg 11, col 2, para 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have place the head or scalp electrodes at locations according to the standardized International 10-20 system, for example, to facilitate the analysis of the relationship between EEG signals and underlying area of the brain.



Regarding claim 8, Hedge, in view of Leuchter, teaches the invention of claim 5 as discussed above, but fails to teach head or scalp locations are selected from head or scalp locations F3, F4, C3, C4, O1 and O2. 
Imperatori teaches a method for detecting brain waves in subjects having post-traumatic stress disorder (PTSD) (Abstract) comprising obtaining two or more brain wave patterns from at least two locations selected on a head of a subject (pg 11, col 2, para 3), wherein the at least two head or scalp locations include F3, F4, C3, C4, O1 and O2 (pg 11, col 2, para 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have place the head or scalp electrodes at locations F3, F4, C3, C4, O1 and O2, for example, to reflect the relationship between EEG signals and specific underlying area of the brain.

Regarding claim 9, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, but fails to teach brain wave patterns are obtained from six scalp locations using EEG electrodes placed at scalp locations F3, F4, C3, C4, O1 and O2. 
Imperatori teaches a method for detecting brain waves in subjects having post-traumatic stress disorder (PTSD) (Abstract) comprising obtaining two or more brain wave patterns from at least two locations selected on a head of a subject (pg 11, col 2, para 3), wherein the at least two head or scalp locations include F3, F4, C3, C4, O1 and O2 (pg 11, col 2, para 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the head .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Leuchter as applied to claim 1 above, and further in view of Cook et al. (Clinical Neurophysiology (2009)) (hereinafter “Cook”). 
Regarding claim 16, Hedge, in view of Leuchter, teaches the invention of claim 1 as discussed above, but fails to teach the defined time interval in step (c) is greater than 2 seconds and less than 30 seconds. 
Cook teaches a method for detecting brain waves in subjects having post-traumatic stress disorder (Abstract; pg 310, col 2, para 3; pg 311, col 1, para 3-col 2, para 1) comprising obtaining two or more brain wave patterns from at least two locations selected on a head of a subject (pg 311, col 1, para 2), segmenting the brain wave patterns into defined time intervals of 5 seconds for coherence analysis (pg 311, col 1, para 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have segmented the sleep stage in defined time intervals of 2 seconds and less than 30 seconds such as 5 seconds according to the teachings of Cook, in order to improve confidence and validity of the coherence analysis (pg 311, col 1, para 2 of Cook).

Claims 81 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Leuchter as applied to claim 1 above, and further in view of Whedon (The University of North Carolina at Greensboro (2015)) (hereinafter “Whedon”). 
Regarding claim 81, Hedge, in view of Leuchter, teaches the invention of claim 344 as discussed above, but fails to teach wherein the combination thereof of coherence value(s) and/or phase delay 
Whedon teaches a method of monitoring brain function of a subject (pg 18, para 2-pg 19, para 1), by comparing EEG coherence values using multiple linear regression analysis (MLR) (pg 35, para 3-pg 36, para 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the coherence by linear regression of coherence values, for example, in order to take advantages of reflecting representative relationship between variables while minimizing bias of MLR.
    
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newandee (New Jersey Institute of Technology (1996)) teaches a method of analyzing coherence of brain EEG patterns of a subject (pg 3, para 1-3; note the page number citation is based on the total number of pages in the document, i.e. pg 3 out 128), the method comprises obtaining two or more brain wave patterns from at least two locations selected on a head of a subject prior to EEG analysis (pg 44, para 2-pg 45, para 2; pg 45, para 4-pg 32, para 3), the use of an EEG device to collect EEG signals (pg 44, para 2-pg 45, para 1), and the use of a program MATLAB stored in a computer to perform EEG analysis including segmenting and coherence computation (pg 47, para 4-pg 48, para 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791